Broyles, J.
The plaintiff in error was convicted of a violation of section 442 of the Penal Code. The undisputed evidence showed, that on a Sunday afternoon he was walking, in an intoxicated condition, 'upon a public road; that he staggered when he walked; that he was seen in this condition upon the highway by several persons, most of whom were ladies; that when one male spectator told him that the sheriff would be getting him, he replied, “I don’t give a damn; I have got five hundred dollars to pay a fine with;” and that this language was not heard' by any of the females, but only by the man who had addressed -him. Under former decisions of this court, in cases involving a violation of the above statute, it was for the jury to say, from the evidence submitted, whether the language used by the accused was vulgar, profane, or unbecoming, and whether his drunkenness was made manifest by the use of such language. The jury determined these issues against the defendant, and their finding was approved by the trial judge. This court can not say, as a matter of law, that the language used by the accused was not vulgar, profane, or unbecoming; it probably was not vulgar; possibly it was not profane; but, in our opinion, under all the facts of the case, the jury were authorized to find that it was "unbecoming,” and that the defendant’s intoxication was made manifest by the use of this unbecoming language.
The court did not err in overruling the motion for a new trial.

Judgment affirmed.